DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/06/2020 and 3/02/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  the feature “one background image the plurality of background images” should be --one background image of the plurality of background images--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flament et al. (US 2019/0188442; hereinafter Fament).
Regarding claim 1: 
Flament discloses an electronic device (see Fig. 7A) comprising: 
a housing (see Fig. 7A; exterior housing of the device 710); 
a display (see Fig. 7A and paragraph 71; device 710 is a touch-screen display); 
a fingerprint sensor disposed under the display and configured to obtain a fingerprint image (see Fig. 7A and paragraph 71; “fingerprint sensor 715 is disposed beneath a touch-screen display device of device 710”); 
a processor operatively connected to the display and the fingerprint sensor (see Fig. 7B; processor 760); and 
a memory operatively connected to the processor (see Fig. 7B; memory 770), 
wherein the memory stores instructions that, when executed, cause the processor to: 
obtain a plurality of background images, using the fingerprint sensor (see paragraph 82; “the darkfield image, also referred to as the background image or offset, is the image obtained by the sensor when no finger is present”); 
obtain a variation between the plurality of background images (see paragraph 185; the “monitoring of the changes and evolution of the darkfield images over time” requires obtaining a variation between the plurality of background images); 
when the variation satisfies a specified condition, generate calibration data, using at least one background image of the plurality of background images (see Fig. 23 and paragraph 164; also see paragraph 185); and 

Regarding claim 2: 
Flament discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
when the specified condition is not satisfied, discard the plurality of background images (see paragraph 163; “It should be appreciated that the darkfield contamination verification, in some embodiments, may also take into consideration a contamination threshold such contamination is determined if an amount of contamination exceeds a contamination threshold. This allows for minor contamination to be disregarded”). 
Regarding claim 3: 
Flament discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
generate the calibration data based on an average value of the plurality of background images (see paragraph 118; “The merging may be implemented as averaging the darkfield candidate image into the darkfield estimate. This may reduce, or remove, the temporal noise contribution. Many different types of averaging or merging may be used”). 
Regarding claim 4: 
Flament discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
generate the calibration data based on one background image of the plurality of background images (see paragraph 162; “The determined darkfield image may be considered a darkfield candidate image for the darkfield update. In some embodiments, this is performed using a single darkfield image acquired by the sensor”). 
Regarding claim 5: 
Flament discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
obtain the variation based on a standard deviation or a variance of the plurality of background images (see paragraph 185; “The darkfield image difference may be expressed, for example, as the variance of the difference image, or as a difference of the variance of the different images”). 
Regarding claim 7: 
Flament discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
store the calibration data in the memory in association with a parameter of the electronic device upon obtaining the plurality of background images (see Fig. 9, step 950; also paragraph 87).
Regarding claim 8: 
Fament discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
when an external object is not detected on a region of the display corresponding to the fingerprint sensor, obtain the plurality of background images (see paragraph 82;  “the darkfield image, also referred to as the background image or offset, is the image obtained by the sensor when no finger is present”; also see paragraphs 137 and 178). 
Regarding claim 9: 
Flament discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
obtain a fingerprint image from a finger positioned on a region of the display corresponding to the fingerprint sensor, using the fingerprint sensor (see Fig. 9, step 960); 
calibrate the fingerprint image, using the calibration data(see Fig. 9, step 970); and 
perform authentication, using the calibrated fingerprint image (see paragraph 88; “The corrected fingerprint image may then be sent to a matcher for authentication”).
Regarding claim 10: 
Flament discloses the electronic device of claim 9, wherein the fingerprint sensor is configured to obtain the fingerprint image and the plurality of background images, using an optical signal or an ultrasonic signal (see paragraph 81).
Regarding claim 11: 
Flament discloses the electronic device of claim 1, wherein the specified condition includes a case where the variation is less than a specified value (see Fig. 23; when the condition is NO in step 2330; the variation is less than a specified value).
Regarding claims 12: 
Flament discloses a method for generating calibration data of an electronic device, the method comprising: 
obtaining a plurality of background images through at least part of a display of the electronic device, using a fingerprint sensor positioned under the display of the electronic device (see Fig. 7A-7B and paragraph 71; also see paragraph 162; multiple darkfield images are tracked over time); 
obtaining a variation between the plurality of background images (see paragraph 185); 
when the variation is less than or equal to a threshold value, generating calibration data for the fingerprint sensor, using at least one background image of the plurality of background images (see Fig. 23, step 2330; when the condition is NO at step 2330); and 
storing the generated calibration data in a memory of the electronic device (see Fig. 23, updating the darkfield corresponds to storing calibration data).
Regarding claim 13: 
Flament discloses the method of claim 12, further comprising: 
when the variation is greater than or equal to the threshold value, discarding the plurality of background images (see Fig. 23; when the condition of the step 2330 is YES, the plurality of background images obtained in step 2320 are disregarded in step 2350).
Regarding claim 14: 
Flament discloses the method of claim 12, wherein obtaining the plurality of background images includes obtaining the plurality of background images based on a specified period (see paragraph 178; the images are acquired over certain time period).
Regarding claim 15: 
Flament discloses the method of claim 14, further comprising: 
when the calibration data is not generated, changing the specified period to obtain the plurality of background images (see paragraphs 87 and 102; “The decision to capture the darkfield candidate image is optional and may be based on the monitoring of various parameters such as time”, and “the decision to capture a darkfield candidate image may also depend on other factors, e.g., the time passed since the last darkfield candidate image acquisition”). 
Regarding claims 16 and 17: 
Claims 16 and 17 recites similar limitations as claims 4 and 5, respectively.  Hence, claims 16 and 17 are rejected under the same reason as discussed above in claims 4 and 5, respectively. 
Regarding claim 19: 
Flament discloses the method of claim 12, wherein obtaining the plurality of background images includes obtaining the plurality of background images when an external object is not detected on a region of the display corresponding to the fingerprint sensor, and wherein the calibration data includes noise information associated with the fingerprint sensor (see paragraph 82 and 118).
Regarding claim 20: 
Flament discloses the method of claim 12, further comprising: 
obtaining the plurality of background images when information obtained through at least one sensor of the electronic device satisfies a specified condition (see paragraphs 75, 102 and Fig. 8; Always-on circuit or temperature sensor corresponds to the at least one sensor configured to trigger obtaining of the darkfield images).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flament in view of Change et al. (US 2013/0129144; hereinafter Chang). 
Regarding claim 6: 
Flament discloses all the features in claim 5.  However, Flament does not disclose the electronic device, wherein the instructions, when executed, further cause the processor to: 
obtain the variation based at least partially on a sum of standard deviations or variances between pixels included in the plurality of background images.
	In the same field of endeavor, Chang disclose an electronic device, wherein the instructions, when executed, further cause the processor to: 
obtain the variation based at least partially on a sum of standard deviations or variances between pixels included in the plurality of background images (see paragraph 74; “a background variance value Var(x.sub.i.sup.t) of a pixel of the next background model is determined by the weighted sum of a background variance value Var(x.sub.i.sup.t-1) of a pixel of the current background model and a pixel value of a pixel of the current input image”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching Flament and Chang such that the variation is based at least partially on a sum of standard deviations or variances between pixels included in the plurality of background images.  One of ordinary skill in the art would have been motivated to do this because electronic device capable of fast detection speed and small storage space requirement can be realized (see paragraph 47).  
Regarding claim 18: 
Claim 18 recites similar limitations as claim 6.  Hence, claims 18 is rejected under the same reason as discussed above in claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chau et al. (US 2021/0019488) is cited because Chau et al. teach an ultrasonic fingerprint sensor for compensating fingerprint image using background image captured before fingerprint print image detection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625